DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
Replacement drawings Figs. 2 and 10 filed 4/27/2021 are accepted.
Specification
Amended specification filed 4/27/2021 is accepted.
Allowable Subject Matter
Claims 1-2, 5-7, 10-15 and 21-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art does not teach or make obvious the subject matter recited in claim 1, in particular, Gilbertson (US 4,446,703) discloses only the water coil 24 connected to a cooling circuit and provides cooling only, but does not disclose heated supply and return lines as required in the claim. It has been held unobvious to include heated supply and return lines in cooling only water coil 24 in a cooling circuit. On the other hand, Crago (US 2,155,256) discloses coil 35 with a heating medium within, and hot and cold water supply with controls may be used in the heat exchanger (page 2, lines 18-26). However, Crago does not teach all elements in the claims and it is not obvious to modify Gilbertson to include the heating supply in the cooling only structure in Gilbertson.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOEL M ATTEY/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/F.K.L/Examiner, Art Unit 3763